Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  It appears “based on” is used twice at line 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 22 recites the limitation "determining a first geographic location based on wireless signals received as part of a wireless-based mobile device positioning system; accessing a geographic database, the geographic database comprising a first mapping between road headings and particular geographic locations" in the instructions stored in memory.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102a2 as being anticipated by Shin (20190316929).
Regarding claim 1, Shin discloses a mobile device, comprising:
a gyroscope (sensors (e.g., accelerometers, gyroscopes, magnetometers) for determining the vehicle's location and heading, paragraph 0017);

a memory (memory 116 in Fig. 1, a memory including instructions, paragraph 0036)  storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining a first geographic location based on wireless signals (GPS signals, 108 in Fig. 1) received as part of a wireless-based mobile device positioning system; 
accessing a geographic database (map information 105), the geographic database comprising a first mapping between road headings and particular geographic locations (Fig. 3)(relative position of the vehicle on map); 
accessing a particular heading determined according to a measurement of the gyroscope; and 
determining a second geographic location based on the first geographic location, the particular heading, and the first mapping between road headings and particular geographic locations (vehicle's onboard computer can then use the map information and the sensor information to determine the vehicle's location and heading within the map by matching the positions of the landmarks in the map to the position of the same landmarks detected by the vehicle's sensors. This can help determine the vehicle's location and heading more accurately than simply using GPS and/or dead reckoning techniques, paragraph 0018).
Regarding claim 2, Shin discloses wherein determining the second geographic location comprises adjusting the first geographic location to address an error in the first geographic location (matching of map, orientation to correct or adjust the position to get more accurately).

determining the second geographic location comprises adjusting the first geographic location in the first dimension to be on a particular road and adjusting the first geographic location in the second dimension along the particular road (the map information can include information about road 202 and about landmarks 214 and 216 (e.g., latitude and longitude coordinates, the X and Y coordinates of each of the landmarks, the types of each of the landmarks, the dimensions of each of the landmarks, the distance between each of the landmarks, paragraph 0018). 
Regarding claims 4-5, Shin discloses wherein the processor is configured to access the geographic database in response to determining that a reliability of the first determined geographic location is below a predetermined threshold value (An inaccurate location determination, however, can be corrected using map and sensor information, paragraph 0019).
Regarding claims 6-7, Shin discloses the mobile device further comprises a sensor configured to measure values for determining an altitude of the mobile device (pressure sensor) and magnetometer configured to measure a local magnetic field pattern in proximity to the mobile device;
the geographic database comprises a second mapping between altitudes and particular geographic locations; and (use of pressure, temperature, magnetometer and sensor data fused, paragraph 0014).
Regarding claim 8, Shin discloses wherein the wireless-based mobile device positioning system comprises a global navigational satellite system (GNSS) receiver (GPS receiver in Fig. 1) 
Regarding claim 9, Shin discloses wherein the wireless-based mobile device positioning system comprises components of a Wi-Fi network, a BLUETOOTH network, a cellular network, or a combination thereof (a cellular Internet interface or a Wi-Fi Internet interface, paragraph 0014 & 0020).
Regarding claim 10, Shin discloses wherein the mobile device is a vehicle, a mobile phone, a wearable device, or a mobile computing device (vehicular localization, title, see also claim 1).
Regarding claim 11, Shin discloses wherein the gyroscope is part of an inertial measurement unit (IMU) that further comprises an accelerometer (inertial navigation systems (INS) (e.g., inertial guidance systems, inertial instruments, inertial measurement units (IMU)), and/or sensors (e.g., accelerometers, gyroscopes, magnetometers) for determining the vehicle's location and heading, paragraph 0017).
Regarding claim 12, Shin discloses the mobile device further comprises a navigation system; and the operations further comprise providing the second geographic location to the navigation system (autonomous navigation, title).
Regarding claim 13, Shin discloses wherein the second geographic location is different than the first geographic location (a first location is from GPS which is an estimated position while second position is a comparing of map, sensors more accurate position).
Regarding claim 14, Shin discloses a mobile device, comprising:
a first sensor (sensors (e.g., accelerometers, gyroscopes, magnetometers) for determining the vehicle's location and heading, paragraph 0017);

a memory (memory 116 in Fig. 1, a memory including instructions, paragraph 0036) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
determining a first geographic location based on wireless signals (GPS signals, 108 in Fig. 1) received as part of a wireless-based mobile device positioning system; 
accessing a geographic database ((map information 105), the geographic database comprising data representing a plurality of geographic locations and properties associated with the geographic locations of the plurality of geographic locations (process 400 matches two or more of the landmarks detected at step 430 with two or more of the landmarks in the map obtained at step 420, paragraph 0026)(multiple landmarks are used to match several candidate locations by classifications, dimensions and sensor detection), and a first mapping between measurable values of a first type and particular geographic locations of the plurality of geographic locations;
determining, using the geographic database, a set of candidate geographic locations for adjusting the first geographic location; 
accessing a particular value of the first type determined according to a measurement of the first sensor; and 
determining a second geographic location based on the set of candidate geographic locations and on the particular value of the first type and the first mapping between the measurable values of the first type and particular geographic locations (see Fig. 4, detect and match landmarks).

Regarding claim 16, Shin discloses wherein the set of candidate geographic locations correspond to a road segment of a road, the properties associated with the candidate geographic locations in the geographic database indicating the road (road marking, on paragraph 0027).
Regarding claim 17, Shin discloses the first sensor is a gyroscope;
the first type comprises headings; and
the particular value of the first type comprises a heading (refer to rejection of claim 1 above).
Regarding claims 18 & 19, Shin discloses the first sensor is a altimeter or pressure sensor; the first type comprises altitude; and the particular value of the first type comprises an altitude and the first sensor is a magnetometer; the first type comprises local magnetic field events; and the particular value of the first type comprises a local magnetic field pattern (refer to rejections of claims 6-7 above).
Regarding claim 20, Shin discloses the first sensor is a light detection and ranging (LiDAR) sensor (analyze on-board sensor information relating to the vehicle's surroundings, such as LIDAR and/or camera data, paragraph 0013);
the first type comprises three-dimensional (In some examples, the map is a three dimensional map, paragraph 0013) point cloud (a server)geographic positions; and the particular value of the first type comprises three-dimensional point cloud geographic positions.

the operations further comprise accessing a particular value of the second type determined according to a measurement of the second sensor; and 
the second geographic location is further determined based on the particular value of the second type and the second mapping between the measurable values of the second type and particular geographic locations.
Regarding claim 22, Shin discloses all claim limitations in the rejection of claims 1 and 14 above and further disclose determining whether the second geographic location is reliable (vehicle's estimated location can be represented by error bounds 312 (e.g., the area in which the vehicle is likely located) and estimated heading 318. The larger the area of error bounds 312 the more uncertainty in the vehicle's location estimate, paragraph 0019)(an error bound is a determination of reliable or unreliable when a GPS is used as the second sensor); 
accessing, in response to determining that the second geographic location is unreliable, a particular value of the second type determined according to a measurement of the second sensor; and determining a third geographic location based on the set of candidate geographic locations, the particular value of the second type, and the mapping between the measurable values of the second type and particular geographic locations. Note that the first and second sensor can be switched between claim 14 and claim 22, first sensor can be map related sensor and second sensor can be wireless based (such as GPS).
Regarding claim 23, Shin discloses wherein the first geographic location was determined based on wireless signals received by a wireless-based mobile device positioning system from a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov